                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: 10/21/19                 Time: 12:00PM-12:35PM        Judge: YVONNE
                                                             GONZALEZ ROGERS
 Case No.: 16-cv-03396-YGR      Case Name: Ignacio Perez v. Rash Curtis & Associates

Attorney for Plaintiff: Scott Bursor, Yeremy Krivoshey, and Timothy Fisher
Attorney for Defendant: Mark Ellis, and Lawrence Iglesias

 Deputy Clerk: Frances Stone                         Court Reporter: NOT REPORTED


                                      PROCEEDINGS

DIAL IN TELEPHONE CONFERENCE- HELD

Discussion re Motions at Dkt. Nos. 371, 376, 374, 379, 386 and 387.

The Friday, 10/25/2019 at 9:30am Telephone Conference is VACATED; no hearings
are set for the 10/25/2019 at 9:30am hearing date.

Three motions set for new briefing and hearing schedule:

Plaintiff’s Motion for the Court to Approve the Proposed Notice, Dkt.no. 376

Defendant’s Motion to Alter or Amend the Judgment, Dkt. No. 374

Defendant’s Motion to Reduce, Reconsider, Amend or Vacate the Judgment’s Unconstitutionally
Excessive Damages, Dkt. No. 379

Court sets briefing schedule and hearing date as follows:
Oppositions filed by 10/30/2019. Replies filed by 11/6/2019.
Specially set Motion hearing for Monday, 11/18/19 at 9:00 AM .
